The amendment filed on July 11, 2022 canceling all claims drawn to theelected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03). The remaining claims are not readable on the electedinvention because the originally presented invention drawn to a method of making a device; and newly submitted claims 2-20 are directly to a device, which is directed toan invention that is independent or distinct from the invention originally claimed.
Since the above-mentioned amendment appears to be a bona fide attempt toreply, applicant is given a TIME PERIOD of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE. 

/MEIYA LI/Primary Examiner, Art Unit 2811